607 F.3d 355 (2010)
THE REAL TRUTH ABOUT OBAMA, INC., Plaintiff-Appellant,
v.
FEDERAL ELECTION COMMISSION; United States Department of Justice, Defendants-Appellees. *356 
Campaign Legal Center; Democracy 21, Amici Supporting Appellees.
No. 08-1977.
United States Court of Appeals, Fourth Circuit.
Decided on Remand: June 8, 2010.
Michael Boos, Law Office Of Michael Boos, Fairfax, Virginia; James Bopp, Jr., Richard E. Coleson, Clayton J. Callen, Bopp, Coleson & Bostrom, Terre Haute, Indiana, for Appellant. Thomasenia P. Duncan, General Counsel, David Kolker, Associate General Counsel, Harry J. Summers, Assistant General Counsel, Adav Noti, Federal Election Commission, Washington, D.C.; Gregory G. Katsas, Assistant Attorney General, United States Department of Justice, Washington, D.C.; Dana J. Boente, Acting United States Attorney, Office of the United States Attorney, Alexandria, Virginia; Michael S. Raab, Eric Fleisig-Greene, United States Department of Justice, Civil Division, Washington, D.C., for Appellees. Donald J. Simon, Sonosky, Chambers, Sachse, Endreson & Perry, LLP, Washington, D.C., Fred Wertheimer, Democracy 21, Washington, D.C., for Democracy 21, Amicus Supporting Appellees; J. Gerald Hebert, Paul S. Ryan, Tara Malloy, The Campaign Legal Center, Washington, D.C., for Campaign Legal Center, Amicus Supporting Appellees.
Before NIEMEYER, Circuit Judge, C. Arlen BEAM, Senior Circuit Judge of the United States Court of Appeals for the Eighth Circuit, sitting by designation, and Joseph F. ANDERSON, Jr., United States District Judge for the District of South Carolina, sitting by designation.

ORDER
PER CURIAM:
In Citizens United v. Federal Election Commission, ___ U.S. ___, 130 S. Ct. 876, ___ L.Ed.2d ___ (2010), the Supreme Court held that the government may not, under the First Amendment, suppress speech on the basis of the speaker's corporate identity and that a statutory prohibition of corporate spending for electioneering communications violated the First Amendment. Based on that holding, the Court granted the petition filed in this case for a writ of certiorari, vacated our judgment, reported in The Real Truth About Obama, Inc. v. Federal Election Commission, 575 F.3d 342 (4th Cir.2009), and remanded this case for "further consideration in light of Citizens United ... and the Solicitor General's suggestion of mootness." The Real Truth About Obama, Inc. v. Federal Election Commission, ___ U.S. ___, 130 S. Ct. 2371, 176 L. Ed. 2d 764 (2010). On further consideration, we now reissue Parts I and II of our earlier opinion in this case, 575 F.3d at 345-347, stating the facts and articulating the standard for the issuance of preliminary injunctions. On the remaining issues, we remand the case to the district court for consideration of the intervening Supreme Court decision in Citizens United and the Solicitor General's new suggestion of mootness.
It is so ordered.